Coyne, J.
Application pursuant to subdivision 7 of section 21 of the Lien Law for the summary discharge of a lien for public improvements. The lien was filed for articles furnished to a subcontractor consisting of machinery parts alleged to have been installed and used in caterpillars and other equipment operated by the subcontractor at the site of the construction,
The question for determination is whether the articles supplied were of such a character as to be lienable within the purview of subdivision 12 of section 2 of the Lien Law. In the opinion of the court, the articles furnished were not lienable materials within the statute. The articles were instrumentalities forming part of the subcontractor’s plant and equipment, and were returnable to the subcontractor for use in other work. The use of the parts resulted merely in a depreciation of the subcontractor’s equipment. The parts did not go into or constitute a part of the improvement. It appearing from the face of the notice of lien that the lien is invalid, it is summarily discharged of record. Motion granted. Settle order on notice.